DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-28 are pending in the application.  Claims 18-28 are newly-added.
Priority
	This application claims benefit of U.S. Provisional Application No. 63/073,240 filed September 1, 2020, U.S. Provisional Application No. 63/128,452 filed December 21, 2020, and U.S. Provisional Application No. 63/165,278 filed March 24, 2021.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/08/2022 and 04/12/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds of Formula (I), methods of increasing tubulin acetylation in a cell, inhibiting cell migration, inducing cell compaction, and methods of treating cancer in a subject are novel and unobvious over the prior art of record.  Applicants have tested a representative selection of the claimed compounds and shown that they are unexpectedly effective in inhibiting growth of liver cancer cells compared with the related compounds of the prior art of Hansen (US 2017/0044175A1; cited previously), exhibiting 5.7x to 27x greater growth inhibitory activity compared with the corresponding compounds of the prior art.  It is noted that the cell growth inhibition tests of the claimed compounds conducted by Applicants and tests of the prior art compounds of Hansen were not strict comparisons, as the prior art cells employed were QGY-7703 cells, while the cells employed in the current tests were Huh-7 cells.  However, these cell lines are both human hepatocarcinoma cells, and it has been shown that they perform in a comparable manner in comparative tests of closely-related LSF-directed inhibitors (see Rajasekaran 2015 Oncotarget 6(28):26266-26277).  Accordingly, a skilled artisan at the time the current application was effectively filed would reasonably conclude that the tests conducted by Applicants, and evidence of unexpected results, represent a valid comparison with the results of the tests of the compounds of the closest prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M MAURO/Primary Examiner, Art Unit 1625